DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejection of claims 1-5, 12 and 14-16 under 35 USC § 103 over RODRIGUES (US 2017/0081453 A1), as evidenced by LIAO (US 2013/0165533 A1) (at pp. 3-7 of the 06/15/2021 Office action), is withdrawn in light of applicant’s 08/16/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 6 and 8 under 35 USC § 103 over RODRIGUES, as evidenced by LIAO, in view of DORDICK (US 5,474,915) (at pp. 7-8 of the 06/15/2021 Office action), is withdrawn in light of applicant’s 08/16/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 7 and 9-11 under 35 USC § 103 over RODRIGUES, as evidenced by LIAO, in view of DORDICK, and further in view of THINK USA DAIRY (Whey and Milk Permeate Overview, 2015) (at pp. 8-9 of the 06/15/2021 Office action), is withdrawn in light of applicant’s 08/16/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.

Examiner's Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is RODRIGUES (US 2017/0081453 A1, Publ. Mar. 23, 2017; hereinafter, “Rodrigues”; of record).  Rodrigues is directed to rheology modifiers (Rodrigues, title & abstract) suitable for agricultural compositions (Rodrigues, par. [0012]).  Rodrigues discloses a stable emulsion composition or an aqueous emulsion paste, either of which may be diluted “by adding water using stirring.”  Rodrigues, 0054].  Further in this regard, the scope of Rodrigues is directed to examples, wherein only “a reactor equipped with stirrer and a heating mantle” is disclosed, but no device for blending, and no device for blending under high shear, is disclosed.  See Rodrigues, par. [0085], [0095], [0115]-[0117], [0119], [0121]-[0145], [0159]-[0162], [0164]-[0175], [0178], [0182] & [0184]-[0195].  Therefore, Rodrigues DOES NOT TEACH “blending, under high shear, the crosslinked hydrogel in a liquid to produce a hydrogel solution” as required by independent claim 1.  Thus, the instant claims are distinguishable from Rodrigues.

Conclusion
Claims 1-12 and 14-17 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611